Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-80090-BLOOM/Reinhart

  JOEL MEDGEBOW,
  individually and on behalf
  of all others similarly situated,

            Plaintiff,

  v.

  CHECKERS DRIVE-IN
  RESTAURANCTS, INC.,

        Defendant.
  _________________________/

                  ORDER ON MOTION FOR PRELIMINARY APPROVAL
            OF CLASS ACTION SETTLEMENT AND SETTING FAIRNESS HEARING

            THIS CAUSE is before the Court upon Plaintiff Joel Medgebow’s (“Plaintiff”)

  Unopposed Motion for Preliminary Approval of Class Action Settlement, ECF No. [15]

  (“Motion”), filed on May 22, 2019. The Court has carefully reviewed the Motion and attachments,

  the record in this case and the applicable law, and is otherwise fully advised. Accordingly, the

  Court GRANTS the Motion, ECF No. [15], as follows:

       I.        PRELIMINARY APPROVAL OF SETTLEMENT

            1.      As used in this Order, unless otherwise noted, all capitalized terms shall have the

  definitions and/or meanings given them in the Parties’ Settlement Agreement, ECF No. [15-1] (the

  “Agreement”).

            2.      The Court has jurisdiction over the subject matter and the Parties to this proceeding

  pursuant to 28 U.S.C. § 1332.

            3.      Venue is proper in this District.
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 2 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


           4.     It is well established that “[a] class may be certified solely for purposes of

  settlement [if] a settlement is reached before a litigated determination of the class certification

  issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks

  omitted). In deciding whether to provisionally certify a settlement class, a court must consider the

  same factors that it would consider in connection with a proposed litigation class – i.e., all Rule

  23(a) factors and at least one subsection of Rule 23(b) must be satisfied – except that the Court

  need not consider the manageability of a potential trial, since the settlement, if approved, would

  obviate the need for a trial. Id.; Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).

           5.     The Court preliminarily approves the Agreement subject to the Fairness Hearing,

  the purpose of which will be to decide whether to grant final approval of the Agreement. The

  Court finds that the Agreement, the Settlement set forth therein, and all exhibits attached thereto

  or to the Motion are fair, reasonable, and adequate, entered into in good faith, free of collusion to

  the detriment of the Settlement Class and within the range of possible judicial approval to warrant

  sending notice of the Litigation and the proposed Settlement to the Settlement Class and to hold a

  full hearing on the proposed Settlement.

     II.        THE CLASS, REPRESENTATIVE, AND CLASS COUNSEL

           6.     The Court finds, for settlement purposes only, conditioned upon final certification

  of the proposed class and upon Final Judgment, that the Federal Rule of Civil Procedure 23 factors

  are present and that certification of the proposed Settlement Class is appropriate under Rule 23.

  The Court therefore preliminarily certifies the following class:

           All persons in the United States (i) identified in the Settlement Class List (ii) who
           between January 28, 2018 and [the date of preliminary approval] (the “Class
           Period”), attempted to unsubscribe from receiving text messages from Checkers’
           short code 88001, by texting “stop,” “cancel,” “unsubscribe,” “end,” “quit,”
           “optout,” “opt out,” “remove,” “cancelar,” “arret,” or “arrette” (or any variation
           thereof) and were subsequently sent text message advertisements or promotions



                                                    2
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 3 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


         from Checkers to their cellular telephone and did not re-subscribe to receive text
         messages.

         This class specifically excludes persons in the following categories: (A) individuals who

  are or were during the Class Period officers or directors of Checkers Drive-In Restaurants, Inc.

  (“Checkers”) or any of its respective affiliates; (B) the district judge and magistrate judge presiding

  over this case, the judges of the United States Court of Appeals for the Eleventh Circuit, their

  spouses, and persons within the third degree of relationship to either of them; and (C) all persons

  who file a timely and proper request to be excluded from the Settlement Class in accordance with

  Section III(D) of the Agreement.

         7.      The Court recognizes that Checkers reserves all of its defenses and objections

  against and rights to oppose any request for class certification in the event that the proposed

  Settlement does not become Final for any reason. The Parties reserve and retain all of their rights

  in the event the Settlement does not become Final for any reason.

         8.      For settlement purposes only, the Court preliminarily appoints Plaintiff Joel

  Medgebow as Class Representative.

         9.      For settlement purposes only, the Court appoints the following persons and firms

  as Class Counsel for the Settlement Class:

                 Seth M. Lehrman, Esq.
                 EDWARDS POTTINGER, LLC
                 425 North Andrews Avenue, Suite 2
                 Fort Lauderdale, FL 33301

                 Joshua H. Eggnatz, Esq.
                 Michael J. Pascucci, Esq.
                 EGGNATZ | PASCUCCI
                 7450 Griffin Road, Suite 230
                 Davie, FL 33314

         10.     At the preliminary approval stage, the Court’s task is to evaluate whether the

  Settlement is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26.

                                                    3
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 4 of 14
                                                                Case No. 19-cv-80090-BLOOM/Reinhart


  “Preliminary approval is appropriate where the proposed settlement is the result of the parties’

  good faith negotiations, there are no obvious deficiencies and the settlement falls within the range

  of reason.” Smith v. Wm. Wrigley Jr. Co., No. 09-60646-CIV, 2010 WL 2401149, at *2 (S.D. Fla.

  Jun. 15, 2010). Settlement negotiations that involve arm’s length, informed bargaining with the

  aid of experienced counsel support a preliminary finding of fairness. See Manual for Complex

  Litigation, Third, § 30.42 (West 1995) (“A presumption of fairness, adequacy, and reasonableness

  may attach to a class settlement reached in arm’s-length negotiations between experienced, capable

  counsel after meaningful discovery.”) (internal quotation marks omitted).

            11.        The Court preliminarily approves the Settlement, together with all exhibits thereto,

  as fair, reasonable and adequate. The Court finds that the Settlement was reached in the absence

  of collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

  and their capable and experienced counsel. The Court further finds that the Settlement, including

  the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

  (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

  and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

  Settlement, and schedule a Fairness Hearing to assist the Court in determining whether to grant

  Final Approval to the Settlement and enter a Final Approval Order.

     III.         NOTICE TO CLASS MEMBERS

            12.        Upon entry of this Order, the Court approves Kurtzman Carson Consultants LLC

  as the designated Settlement Administrator.

            13.        The Settlement Class Notice Program shall be effectuated as follows:

                  a.      Within ten (10) days of the entry of this Order, the Parties shall provide to the

                          Settlement Administrator the Settlement Class List with sufficient records

                          identifying the telephone numbers of the Persons to which the text messages

                                                        4
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 5 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


                       were sent by or on behalf of Checkers. The Settlement Administrator shall use

                       these telephone numbers to determine the mailing addresses for the Settlement

                       Class Members.

               b.      No later than forty-two (42) Days after the entry of this Order, the Settlement

                       Administrator will mail (and e-mail where applicable) the Mail Notice to all

                       such members of the Settlement Class whose addresses were derived as part of

                       the process described in the Paragraph above and in accordance with the

                       Agreement.

               c.      The Settlement Administrator will maintain the Settlement Website in

                       accordance with the Agreement.

               d.      The Settlement Administrator will file proof of compliance with the Settlement

                       Class Notice Program at or before the Fairness Hearing.

         14.        The form and content of the Class Notice are fair, reasonable, and adequate, and

  Class Notice shall be disseminated to the Settlement Class in accordance with the Agreement and

  as due process and Rule 23 of the Federal Rules of Civil Procedure require.

         15.        The Court finds that the Settlement Class Notice Program is reasonably calculated,

  and the best under the circumstances, to apprise the Settlement Class: (a) of the pendency of the

  Litigation and the essential terms of the Settlement; (b) of the procedures for allocating the

  Settlement Fund; (c) of any requested amounts for an Attorneys’ Fee Award and a Service Award;

  (d) of right of members of the Settlement Class to exclude themselves from the Settlement Class

  and the proposed Settlement; (e) that any judgment, whether favorable or not, will bind all

  members of the Settlement Class who do not request exclusion; (f) that any member of the

  Settlement Class who does not request exclusion may object to the Settlement, the request for an

  Attorneys’ Fee Award and/or a Service Award and, if he or she desires, enter an appearance

                                                    5
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 6 of 14
                                                           Case No. 19-cv-80090-BLOOM/Reinhart


  personally or through counsel; (g) the time and place of the Final Approval Hearing; and (h)

  prominently display the address of Class Counsel and the Settlement Administrator as well as the

  procedure for making inquiries. The Court further finds that the Class Notice is written in plain

  English and is readily understandable by members of the Settlement Class.

           16.     The Court finds the Settlement Class Notice Program: (i) is the best practicable

  notice; (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of

  the pendency of the Litigation and of their right to object to or to exclude themselves from the

  proposed Settlement; (iii) is designed to reach a high percentage of Settlement Class members and

  is reasonable and constitutes due, adequate and sufficient notice to all Persons entitled to receive

  Class Notice; and (iv) meets all requirements of applicable law. Therefore, the Court approves the

  Notice Program and the form and content of the Notices.

           17.     No later than ten (10) days before the Fairness Hearing, the Settlement

  Administrator shall file a declaration with the Court attesting to the: (a) completion of the

  Settlement Class Notice Program; and (b) number of valid claims, opt-outs, and objections.

     IV.         CLAIM FORM

           18.     The Court adopts the Claim Deadline and approves the Claim Form in substantially

  the same form as the Claim Form attached to the Agreement. Any member of the Settlement Class

  who wishes to receive benefits under the Agreement must sign and return a complete and timely

  Claim Form in compliance with the process set forth in the Agreement, and such Claim Form shall

  be postmarked or submitted online no later than 35 days after dissemination of the Mail Notice.

  Any Settlement Class Member who does not submit a complete and timely Claim Form in

  compliance with the Agreement shall not be entitled to any benefits under the Settlement, but

  nonetheless shall be barred by the release provisions of the Agreement and the Final Judgment and

  shall be deemed to have released the Released Parties from the Released Claims.

                                                   6
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 7 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


     V.         EXCLUSION REQUESTS

          19.     Any member of the Settlement Class who wishes to opt-out or exclude himself or

  herself from the Settlement Class must submit an appropriate, timely request for exclusion sent to

  the Settlement Administrator at the address on the Class Notice and to be postmarked no later than

  35 days after dissemination of the Mail Notice (the “Opt-Out and Objection Date”).

          20.     The opt-out request must be personally signed by the Settlement Class Member

  requesting exclusion and contain the following information:

          a)      The name, address, telephone number of the Person opting out;

          b)      Identify the case name;

          c)      Identify the cellular telephone number(s) where the person received a text message

                  from Checkers;

          d)      Be personally signed by the Settlement Class Member, and class or group requests

                  for exclusion shall be prohibited; and

          e)      Contain a statement that indicates a desire to be excluded from the Settlement Class.

  A timely and valid request to opt-out of the Settlement Class shall preclude the person opting out

  from participating in the proposed Settlement and he or she will be unaffected by the Agreement.

  The Settlement Administrator shall compile a list of all Settlement Class Members who properly

  and timely submit an opt-out request (the “Opt-Out List”).

          21.     Any Settlement Class Member who does not submit a timely and valid written

  request for exclusion shall be bound by all subsequent proceedings, orders and judgments in this

  Litigation, regardless of whether he or she currently is, or subsequently becomes, a plaintiff in any

  other lawsuit, arbitration or other proceeding against any of the Released Parties asserting any of

  the Released Claims.




                                                    7
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 8 of 14
                                                              Case No. 19-cv-80090-BLOOM/Reinhart


     VI.         OBJECTIONS

           22.     Any Settlement Class Member who does not properly and timely submit an opt-out

  request and who wishes to object to the fairness, reasonableness, or adequacy of the Agreement or

  the proposed Settlement or who wishes to object to the Attorneys’ Fee Award or Service Award,

  must file with the Court and serve on Class Counsel and Checkers’ Counsel, postmarked no later

  than the Opt-Out and Objection Date, a written statement of the objection signed by the Settlement

  Class Member containing all of the following information:

           a)      The name, address, telephone number of the Person objecting and, if represented

                   by counsel, of his/her counsel with counsel’s contract information;

           b)      The case name and number;

           c)      A signed declaration stating that he or she is a member of the Settlement Class and

                   that he or she received one or more text messages sent by or on behalf of Checkers,

                   along with his or her cellular telephone number(s) texted by Checkers;

           d)      A statement of all objections to the Settlement with the specific factual and legal

                   basis for each objection;

           e)      A statement of whether he or she intends to appear at the Fairness Hearing, either

                   with or without counsel, and if with counsel, the name of his or her counsel who

                   will attend;

           f)      A list of any other objections filed in any court for the past five (5) years;

           g)      If he or she is represented by counsel, a list of objections filed by that counsel in

                   any court for the past (5) years; and,

           h)      Any and all agreements that relate to the objection or the process of objecting—

                   whether written or oral—between objector or objector’s counsel and any other

                   person or entity.

                                                      8
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 9 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


         i)      Any objection must be personally signed by the Settlement Class Member. Class

                 or group objections shall be prohibited.

         23.     Any member of the Settlement Class who fails to file and serve a timely written

  objection and notice of his or her intent to appear at the Fairness Hearing pursuant to this Paragraph

  (Paragraph 23) and as detailed in the Class Notice shall not be permitted to object to the approval

  of the Settlement or the Agreement at the Fairness Hearing and shall be foreclosed from seeking

  any review of the Settlement or the terms of the Agreement by appeal or other means.

         24.     Any objections must be appropriately filed with the Court no later than the Opt-Out

  and Objection Date, or alternatively they must be mailed to the Court at the address below and

  postmarked no later than the Opt-Out/Objection Deadline.

                 Clerk of Court
                 United States District Court for the Southern District of Florida
                 Wilkie D. Ferguson, Jr. Courthouse
                 400 North Miami Avenue
                 Chambers 10-2
                 Miami, Florida 33128

                 Attention: “Medgebow v. Checkers Drive-In Restaurants Inc.,
                 Case No. 9:19-cv-80090-Bloom

  A copy of the objection, postmarked no later than the Opt-Out and Objection Date, must also be

  mailed to Class Counsel and Counsel for Checkers at their designated addresses.

         25.     No person shall be heard and no paper or brief submitted by any objector shall be

  received or considered by the Court unless such person has filed with the Clerk of Court and timely

  mailed to Counsel, as provided above, the concise written statement of objections as described

  above, together with copies of any supporting materials, papers or briefs. The Parties shall have

  the right to take discovery (including written discovery and depositions) from any Settlement Class

  Member that objects to the Settlement without further leave of court. If the Settlement Class




                                                    9
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 10 of 14
                                                             Case No. 19-cv-80090-BLOOM/Reinhart


  Member that objects to the Settlement is represented by counsel, the Parties shall also have the

  right to take discovery from the Settlement Class Member’s counsel without further leave of court.

         26.        Any Settlement Class Member who does not file a written objection in the time

  and manner described above shall be: (a) deemed to have waived and forfeited any objections to

  the proposed Settlement; (b) foreclosed from raising any objection to the proposed Settlement at

  the Fairness Hearing; (c) bound by all of the terms of the Agreement and by all proceedings, orders

  and judgments by the Court; and (d) foreclosed from seeking any adjudication or review of the

  Settlement by appeal or otherwise.

         27.        Any objecting Settlement Class Member who intends to appear at the Fairness

  Hearing, either with or without counsel, must also file a notice of intention to appear with the Court

  postmarked no later than the Opt-Out/Objection Deadline, which notice shall be filed with, or

  mailed to, the Clerk of the Court, with copy to Class Counsel and Counsel for Checkers, as set

  forth above.

               a.      The Notice of Intention to Appear must include: (a) the case name and number;

                       (b) the Settlement Class Member’s name, address, telephone number, and

                       signature, and, if represented by counsel, their contact information; (c) the

                       cellular telephone number(s) where he/she received a text message from

                       Checkers; (d) copies of any papers, exhibits, or other evidence that the objecting

                       Settlement Class Member will present to the Court in connection with the Final

                       Approval Hearing; and (e) identify any witnesses that the Settlement Class

                       Member intends to call;

               b.      If the objecting Settlement Class Member intends to appear at the Fairness

                       Hearing through counsel, he or she must identify any attorney representing the

                       objector who will appear at the Fairness Hearing and include the attorney(s)

                                                    10
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 11 of 14
                                                            Case No. 19-cv-80090-BLOOM/Reinhart


                       name, address, phone number, e-mail address and state bar(s) to which counsel

                       is admitted. Any attorney hired by a Settlement Class Member for the purpose

                       of objecting to the Agreement or to the proposed Settlement or to the Attorneys’

                       Fee Award will be at the Settlement Class Member’s own expense;

               c.      If the objecting Settlement Class Member intends to present any papers,

                       exhibits, or other evidence that the objecting Settlement Class Member will

                       present to the Court in connection with the Final Approval Hearing, the

                       objecting Class Member must provide copies of all such evidence to Class

                       Counsel and Counsel for Checkers with his or her Notice of Intention to Appear;

                       and,

               d.      The Settlement Administrator will establish a post office box to be used for

                       receiving requests for exclusion or objections, Claim Forms and any other

                       communications relating to this Settlement.

  Any Settlement Class Member who does not file a Notice of Intention to Appear in accordance

  with the deadlines and other specifications set forth herein and set forth in the Agreement, shall

  not be entitled to appear at the Final Approval Hearing and raise any objections.

         28.        Except for those Settlement Class Members who timely and properly file a request

  for exclusion, all Settlement Class Members will be deemed to be Settlement Class Members for

  all purposes under the Agreement, and upon the Effective Date, will be bound by its terms,

  regardless of whether they file a Claim Form or receive any monetary relief.

         29.        The Court preliminarily enjoins all Settlement Class Members, unless and until they

  have timely excluded themselves from the Settlement Class, from (a) filing, commencing,

  prosecuting, intervening in, or participating as plaintiff, claimant or class member in any other

  lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

                                                    11
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 12 of 14
                                                             Case No. 19-cv-80090-BLOOM/Reinhart


  relating to or arising out of the claims and causes of action or the facts and circumstances giving

  rise to the Litigation and/or the Released Claims; (b) filing, commencing, participating in, or

  prosecuting a lawsuit or administrative, regulatory, arbitration, or other proceeding as a class

  action on behalf of any member of the Settlement Class who has not timely excluded himself or

  herself (including by seeking to amend a pending complaint to include class allegations or seeking

  class certification in a pending action), based on, relating to, or arising out of the claims and causes

  of action or the facts and circumstances giving rise to the Litigation and/or the Released Claims;

  and (c) attempting to effect opt-outs of a class of individuals in any lawsuit or administrative,

  regulatory, arbitration, or other proceeding based on, relating to, or arising out of the claims and

  causes of action or the facts and circumstances giving rise to the Litigation and/or the Released

  Claims. Any Person who knowingly violates such injunction shall pay the attorneys’ fees and

  costs incurred by Checkers, any other Released Party and Class Counsel as a result of the violation.

  This Order is not intended to prevent Settlement Class Members from participating in any action

  or investigation initiated by a state or federal agency.

     VII.      FAIRNESS HEARING

         30.     A hearing to determine (a) whether the Settlement Class should be finally certified

  pursuant to Rule 23 of the Federal Rules of Civil Procedure and (b) whether the proposed

  Settlement is fair, reasonable and adequate (the “Fairness Hearing”) shall be conducted on

  September 17, 2019 at 9:30 a.m. in the Wilkie D. Ferguson, Jr. United States Courthouse, 400

  North Miami Avenue, Courtroom 10-2, Miami, Florida 33128.

         31.     The Court may reschedule the Fairness Hearing without further mailed notice. If

  the Fairness Hearing is rescheduled from the currently scheduled date, information regarding a

  rescheduled Fairness Hearing will be posted on the Court’s docket and shall be posted to the

  Settlement Website.

                                                    12
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 13 of 14
                                                           Case No. 19-cv-80090-BLOOM/Reinhart


         32.     Papers in support of the final approval of the Settlement, including responses to

  objections, shall be filed with the Court no later than sixty (60) days after the Class Notice Date.

         33.     An application of Class Counsel for an award of fees and expenses and the Class

  Representatives Service Award shall be filed with the Court no later than fourteen (14) days prior

  to the Objection Deadline.

         34.     All discovery and other pre-trial proceedings in this Litigation are stayed and

  suspended pending the Fairness Hearing, except such actions as may be necessary to implement

  the Agreement and this Order.

         35.     Defendant shall file proof of compliance with the notice requirements of The Class

  Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §1715(b), no later than seven (7) days before

  the Fairness Hearing.

     VIII. OTHER PROVISIONS

         36.     This Order shall become null and void, and shall be without prejudice to the rights

  of the Parties, all of whom shall be restored to their respective positions existing immediately

  before this Court entered this Order, if (a) the proposed Settlement is not finally approved by the

  Court, or does not become Final, pursuant to the terms of the Agreement or (b) the proposed

  Settlement is terminated in accordance with the Agreement or does not become effective as

  required by the terms of the Agreement for any other reason. In any such event, the proposed

  Settlement and Agreement shall become null and void and be of no further force and effect, and

  neither the Agreement nor the Court’s orders, including this Order, shall be used or referred to for

  any purpose whatsoever.

         37.     The terms and provisions of the Agreement may be amended by agreement of the

  Parties in writing or with approval of the Court without further notice to the Settlement Class, if

  such changes are consistent with this Order and do not limit the rights of the Settlement Class.

                                                   13
Case 9:19-cv-80090-BB Document 17 Entered on FLSD Docket 05/28/2019 Page 14 of 14
                                                 Case No. 19-cv-80090-BLOOM/Reinhart


         DONE AND ORDERED in Chambers at Miami, Florida, on May 28, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                          14
